Citation Nr: 1432061	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable initial rating for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a compensable initial rating for a sebaceous cyst of the scalp.
 
4.  Entitlement to a compensable initial rating for a hiatal hernia with gastroesophageal reflux disease (GERD).
 
5.  Entitlement to a compensable initial rating for vasomotor rhinitis with nosebleeds. 

6.  Entitlement to service connection for bilateral hearing loss.
 
7.  Entitlement to service connection for residuals of a right ankle sprain. 

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for residuals of pneumonia.

10.  Entitlement to service connection for bronchitis.
 
11.  Entitlement to service connection for right shin splints (claimed as a shin condition).
 
 12.  Entitlement to service connection for left shin splints (claimed as a shin condition). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Virtual VA claims processing system includes a brief dated in March 2014.  A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal that are not also associated with the paper claims file.

At page 26 of a May 2013 VA examination report, it is indicated that the Veteran reported tinnitus that began during active service.  Thus, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to a compensable initial rating for vasomotor rhinitis with nosebleeds, entitlement to service connection for residuals of a right ankle sprain, entitlement to service connection for residuals of pneumonia, entitlement to service connection for bronchitis, entitlement to service connection for right shin splints, and entitlement to service connection for left shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For both the left and right ears, for the full pendency of the Veteran's claim, the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz have not been not 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz have not been not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test have not been less than 94 percent.  

2.  The Veteran's sebaceous cyst is measured at most as one centimeter by centimeter; is not visible unless the hair on the top of his scalp is pulled away; is not disfiguring; and, is nontender.  There is no erythema, drainage, loss of hair, associated pain, ulceration, or limitation of function of the affected area.

3.  The Board finds that the Veteran has provided competent and credible testimony establishing that his sebaceous cyst of the scalp is analogous to a superficial, unstable scar, as the condition is subject to chafing and scaling.

4.  The evidence is at least in equipoise to show that the Veteran has hemorrhoids that began during active service.

5.  For the period prior to May 13, 2013, the Veteran's cervical spine disability was not manifested by forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, a vertebral body fracture with loss of 50 percent or more of the height.  He also did not have incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

6.  As of May 13, 2013, the Veteran had a combined range of motion of the cervical spine limited to 330 degrees.  His cervical spine disability was not manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. He also did not have incapacitating episodes having a total duration of at least two weeks week but less than four weeks during the past 12 months.

7.  The Veteran's degenerative disc disease of the lumbar spine is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He does not have incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

8.  The Veteran's hiatal hernia with GERD is manifested by reflux with pyrosis, but not dysphagia, regurgitation, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable initial rating for degenerative disc disease of the cervical spine are not met for the period prior to May 13, 2013. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, including Diagnostic Codes 5242, 5243 (2013). 

2.  The criteria for the assignment of an initial rating of 10 percent, but no more, are met for degenerative disc disease of the cervical spine for the period from May 13, 2013, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, including Diagnostic Codes 5242, 5243 (2013). 

3.  The criteria for the assignment of an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, including Diagnostic Codes 5242, 5243 (2013). 

4.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

5.  The criteria for service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for the assignment of an initial compensable rating for a hiatal hernia with GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.114, Diagnostic Code 7346 (2013). 

7.  The criteria for the assignment of an initial rating of 10 percent, but no more, for a sebaceous cyst of the scalp are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.118, Diagnostic Codes 7800-7805, 7819 (2008) (as effective prior to October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent a letter to the Veteran in July 2008, prior to the initial adjudication of his claims in November 2008.  The informed him of the evidence necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining the evidence.  That letter also explained how disability ratings and effective dates are determined.   The Veteran was also provided a similar letter in May 2009, which also explained what evidence is necessary to substantiate a claim for an increased evaluation. 

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, a sebaceous cyst of the scalp, and a hiatal hernia.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for these disabilities.

Moreover, in the decision below, the Board has granted the Veteran's claim for service connection for hemorrhoids.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Veteran was also afforded an opportunity to present testimony at a hearing before a Decision Review Office (DRO) at the RO.  During the hearing, the DRO clarified the issues on appeal, identified evidentiary deficits, and suggested the submission of additional evidence, such as treatment records to support the Veteran's claims.  The actions of the DRO supplement the duty notify and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded VA examinations in connection with the claims decided below.  When VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

The May 2013 VA examination report that addresses the issues for which the Board adjudicates below, but has not granted the full benefit sought on appeal, is based on an accurate history, review of the claims file, and examination of the Veteran as relevant to the rating criteria or the criteria for service connection for the disabilities at issue.  Thus, the examination reports as to these claims are adequate.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required to comply with the duty to assist.  


I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

38 U.S.C.A. § 1154(b) provides that, in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  
A. Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At a June 1985 service entrance examination, the Veteran's pure tone thresholds in the right ear were 5 decibels at 500 Hertz, 5 decibels at 1000 hertz, 5 decibels at 2000 Hertz, 0 decibels at 3000 Hertz, and 5 decibels at 4000 Hertz.  In the left ear pure tone thresholds were 15 decibels in the right 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 0 decibels at 3000 Hertz, and 0 decibels at 4000 Hertz.

At a September 1989 service department examination, the Veteran's pure tone thresholds in the right ear were 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 0 decibels at 4000 Hertz.  In the left ear, his pure tone thresholds were 5 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 0 decibels at 3000 Hertz, and 0 decibels at 4000 Hertz.

At a July 2004 service department examination, the Veteran's pure tone thresholds in the right ear were 5 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 5 decibels at 4000 Hertz.  In the left ear, his pure tone thresholds were 10 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.

At a VA examination in August 2008, the Veteran's pure tone thresholds in the right ear were 20 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  Pure tone thresholds in the left ear were 20 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.    

At a May 2013 VA audiological examination, the Veteran's pure tone thresholds in the right ear were 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.  Pure tone thresholds in the left ear were 10 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.    

The Veteran has described noise exposure from forklifts, equipment, gunfire, explosive, and industrial equipment during active service.

The May 2013 VA examiner noted significant threshold shifts for hearing during active service in the left ear and noted that acoustic trauma is known to cause sensorineural hearing loss.  Therefore, he opined that it was at least as likely as not that the Veteran's [lowered] hearing acuity was at least as likely as not due to military service.

Despite the Veteran having noise exposure in service and the positive nexus opinion from the May 2013 VA examiner, the Board finds that service connection is not warranted for bilateral hearing loss.  The evidence of record does not establish the existence of a bilateral hearing loss disability at any point during the appeal period under the clear requirements of 38 C.F.R. § 3.385.  Indeed, the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz have not been not 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz have not been not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test have not been less than 94 percent.  

In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The Board acknowledges the Veteran's reported history of his in-service noise exposure and subsequent hearing difficulties.  Nonetheless, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran has a current hearing loss disability for VA purposes than the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a hearing loss disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


B.  Hemorrhoids

At the Veteran's June 1985 service entrance examination, there was no complaint or diagnosis of hemorrhoids.  However, during the Veteran's March 2007 discharge examination, it was noted that he had hemorrhoids, controlled, with blood in his stool.  At an August 2008 VA examination, two external hemorrhoids were also found on physical examination, and the Veteran's history of hemorrhoids since service was noted.  At his June 2010 hearing, the Veteran testified that he continued to have problems with hemorrhoids, including bleeding.  The Board considers this testimony to be competent and credible, and it is consistent with the service treatment records and the August 2008 VA examination report.  Accordingly, entitlement to service connection for hemorrhoids is warranted.


II.  Higher Initial Evaluations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service medical records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  In determining a rating for a musculoskeletal disability, including the spine, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Claims such as these, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, are original claims as opposed to new claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   


A.  Sebaceous Cyst of the Scalp

The Veteran seeks a compensable initial rating for his sebaceous cyst of the scalp.

At a VA examination in August 2008, the Veteran indicated that he had a small cyst on his scalp.  He reported that it was asymptomatic unless it was struck or traumatized.  He stated that he had not had any treatment for the condition, either topic or oral, within the past 12 months.  On physical examination, there was  cystic nodule in the right parietal area of the scalp that measured one centimeter by one centimeter, which was underneath the hair and not readily visible to the naked eye.  The diagnosis was sebaceous cyst of the scalp, involving less than one percent of the total body surface area and less than one percent of the exposed body surface area.

At the Veteran's June 2010 DRO hearing, he testified that the most recent doctor who had looked at his sebaceous cyst of the scalp stated that it seemed to be a little harder than it had in the past and wanted to keep an eye on it.  The Veteran indicated that he was not required to wear headgear at work and that it did not affect his ability to do his job at all.  He described the cyst as not posing any restrictions, but sometimes being an agitation.  The Veteran noted it would start chafing sometimes when the weather changed from hot to cooler and that he would have to use either a heavy conditioner or put some type of Vaseline or lotion on it.  He stated he had not been treated at Keller Air Force base for the condition.  He also indicated that the cyst was noted in his records, but because it was such a minor problem that did not really cause him any major pain, he had not paid attention to it.

At a VA skin examination in May 2013, the claims file was reviewed, and an in-person examination of the Veteran was conducted.  The Veteran was diagnosed as having a sebaceous cyst of the scalp.  He reported that the cyst had enlarged in size.  He indicated he had not received any medical care for the cyst since active service, and he denied any problems with the cyst.  The history section of the report also noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The Veteran was further noted as not having any systemic manifestations due to any skin diseases.  The history indicated that he had not been treated with oral or topical medications in the past 12 months for any skin conditions, and he had not had any treatments or procedures other than systemic or topical medications in the past 12 months or exfoliative dermatitis or papulosquamous disorders.  The Veteran had not experienced any debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  He did not have any visible skin conditions or a skin condition on an exposed body area (face, neck, and hands).  He also did not have a benign or malignant neoplasm or metastases related to any of his diagnosed skin conditions.  The examiner found that the Veteran's sebaceous cyst of the scalp had no impact on his ability to work.  

An unretouched color photograph of the cyst was taken at the May 2103 VA examination and is in the claims file.  Upon review of the photographs taken, the cyst appears to be a small, skin-colored bump that would normally be concealed by the Veteran's hair.  One picture shows the hair not pulled back, and the cyst is not visible in that picture.

A veteran whose scars were rated by VA under a prior version of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under newly revised Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to the applicable VA rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

Because the Veteran's initial claim for compensation for a sebaceous cyst was received prior to October 23, 2008, the Board will consider the criteria for rating skin disabilities as in effect prior to that date.  The Veteran and his representative have not requested reevaluation under the criteria as revised effective October 23, 2008.  See 79 Fed. Reg. 2910 (January 20, 2012) (clarifying and revising the effective date language set forth at the beginning of 38 C.F.R. § 4.118).

Pursuant to 38 C.F.R. § 4.118, as in effect from August 30, 2002, the regulations for disfigurement of the head, face or neck are as follows:

7800 Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement:  rated at 80 percent.

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement:  rated at 50 percent.

With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement: rated at 30 percent.

With one characteristic of disfigurement: rated at 10 percent.

Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part. Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.

38 C.F.R. § 4.118, Diagnostic Code 7806 (2008) (as in effect prior to October 23, 2008), sets forth the criteria for dermatitis and eczema and provides that a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12- month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire 10 body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period. The highest rating of 60 percent is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

There is no VA disability rating code directly addressing the rating of a sebaceous cyst of the scalp.  As a result, the disability has been rated as analogous to a benign skin neoplasm, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819 (2008) (as in effect prior to October 23, 2008).  Diagnostic Code 7819 is the most appropriate rating code by analogy because the Veteran's sebaceous cyst of the scalp is primarily manifested by a non-malignant growth of the skin, without other significant manifestations characteristic of other disorders, though technically not a neoplasm according to VA examiners.  Under this rating code, such disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

The Veteran's representative argues that a rating of 10 percent is warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, which provides that a disability with one characteristic of disfigurement is rated as 10 percent disabling.  

Although the condition arguably includes one of the characteristics of disfigurement, namely that it is raised, the Board notes that it was specifically found at the August 2008 VA examination and is reflected by the May 2013 VA examiner's findings that the condition is not productive of disfigurement.  The May 2013 VA examination unretouched color photographs show that, as had been described by the August 2008 VA examiner, the condition is not generally visible through the hair on the Veteran's scalp.  The Board finds that the rating criteria pertaining to disfigurement are not applicable because the condition is not generally visible and therefore is not disfiguring.  This preponderance of the evidence shows that the condition is not disfiguring and is consistent with the Board's review of photographs which show that the hair of the scalp had to be pulled out of the way for the sebaceous cyst to be visible.

As to whether a compensable rating is warranted under the rating criteria for scars, the area of the sebaceous cyst is no more than 1 square centimeter, so that the criteria based on area of the body covered are not met.  For a compensable rating to be warranted, the cyst would have to cover at least 6 square inches (38 sq. cm.)  See 38 C.F.R. 4.118, Diagnostic Code 7801 (Scars, other than head, face or neck, that are deep or that cause limited motion); 7802 (scars other than head, face, or neck, superficial and do not cause limited motion).  Furthermore, these rating criteria are not directly applicable because the Veteran's cyst is a condition of the head, and therefore, is not analogous to a scar "other than the head, face, or neck."

However, at his June 2010 DRO hearing, the Veteran did provide competent and credible testimony that his sebaceous cyst of the scalp the cyst would at times start chafing or scaling over, so that he had to use a heavy conditioner or Vaseline or lotion.  Affording the benefit of the doubt in favor of the Veteran, the Board finds that this is sufficiently similar to a superficial, unstable scar where, for any reason, there is frequent loss of covering of skin over the scar.  Thus, a 10 percent initial evaluation is warranted.  However, the Board notes that a 10 percent rating is the maximum schedular rating for such a superficial, unstable scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 (scars, superficial, unstable).  Therefore, he is not entitled to an initial evaluation in excess of 10 percent for a sebaceous cyst.


B.  Cervical and Lumbar Spine Disorders 

For disorders of the spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine.

The next higher rating of 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine of greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted where there is forward flexion of the cervical spine limited to 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  Id.

As instructed by Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, if that formula is used, the rater is to separately evaluate any associated objective neurologic abnormalities.

Note (2) (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


Cervical Spine

The Veteran seeks a compensable initial rating for degenerative disc disease of the cervical spine.

At a VA examination in August 2008, the Veteran indicated that his neck was not nearly as painful as his lower back.  He described intermittent pain on a very random basis approximately once per month.  He described the pain as 5/10, lasting a few hours and located in the neck.  There was no radiation, and he indicated that there were no flare-ups or worsening neck pain.  He denied any neurological complaints.  The Veteran indicated that, when his neck would act up, he used Motrin, very mild massage, and exercise, and his symptoms would resolve.

On repetitive range of motion testing of the cervical spine, there was 0 to 45 degrees of forward flexion, 0 to 45 degrees of extension, 0to 45 degrees of left and right lateral flexion, and 0 to 80 degrees of left and right lateral rotation.  There was no significant pain with motion of the neck, and there was no additional limitation of motion noted.  There were also no muscle spasms noted.

August 2008 X-rays of the cervical spine showed that the Veteran had mild to moderate degenerative disc disease at C3, 4, 5, and 6, as well as mild cervical kyphotic deformity.  The examiner's diagnosis was degenerative disc disease of the cervical spine.

At a May 2013 VA examination of the Veteran's cervical spine, the Veteran was diagnosed as having degenerative disc disease of the cervical spine.  He reported that he was having the same symptoms as when service connection was granted, with no change.  He reported that he would wake up with stiffness of the neck four to five times per month.  He also indicated that he had not sought medical treatment for his neck since 2010.  He reported that his current symptoms were stiffness and tightness of the neck two to three times per week.  He noted that he obtained relief with stretching and NSAIDs.  The Veteran reported that he had flare-ups that impacted the function of the cervical spine, which occurred 4 to 6 times per month with pain being an 8 on a 1 to 10 pain scale with stiffness and tightness.

On physical examination, the Veteran had forward flexion of the cervical spine to 45 degrees, extension to 40 degrees, right and left lateral flexion to 45 or more degrees, right lateral rotation to 80 degrees, and left lateral rotation to 75 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions after which the range of motion remained unchanged.  The examiner found that he did not have additional limitation in range of motion of the cervical spine following repetitive use testing.  He also stated that the Veteran did not have any functional loss or functional impairment of the cervical spine.

The examiner indicated that the Veteran had no localized tenderness or pain to palpation for the joints or soft tissue of the cervical spine.  The examiner also found the Veteran to have no guarding or muscle spasm of the cervical spine.  His strength of the upper extremities, including the fingers, was found to be normal, as were the reflexes in his upper extremities.  The Veteran had no muscle atrophy, and a sensory examination of the upper extremities was normal.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found the Veteran to have no other neurologic abnormalities related to a cervical spine condition.  The examiner opined that the Veteran had intervertebral disc syndrome of the cervical spine, but he did not have incapacitating episodes during the past 12 months due to his intervertebral disc syndrome.  

At the May 2013 VA examination, imaging studies were said to be reviewed and to not to show arthritis.  The Veteran also did not have a vertebral fracture.  

The Board notes that that objective imaging at the August 2008 VA examination showed the Veteran to have a mild kyphotic deformity of the cervical spine.  However, the Board finds that this does not meet or approximates the criteria for a rating of 20 percent for cervical spine disability because no muscle spasm or guarding was shown on examination, as required by the rating criteria.

For the period prior to May 13, 2013, and as demonstrated at an August 2008 VA examination, the preponderance of the evidence shows that the Veteran's degenerative disc disease of the cervical spine was productive of a combined range of motion of 340 degrees on repetitive use testing, with no significant pain with motion of the neck, no additional limitation of motion, and no muscle spasms.  Although there was a kyphotic deformity, there was no guarding or spasm.  Even taking into account factors such as pain, pain on use, or limitation of function on repetitive use, none of which were shown on examination, he did not have combined limitation of motion of 335 degrees or less, or limitation of forward flexion to 40 degrees or less, incapacitating episodes, or neurological impairment.  

A higher rating for the Veteran's intervertebral disc syndrome (IVDS) for this period based on incapacitating episodes is not warranted because the preponderance of the evidence, including the May 2008 VA examination results and the history as provided by the Veteran, shows that the Veteran did not experience incapacitating episodes.  An additional separate rating for neurological impairment due to his diagnosed IVDS of the cervical spine is also not warranted because he had no neurological symptoms.  Accordingly, a compensable initial rating for the period prior to May 13, 2013, is not warranted.  See 38 C.F.R.4.71a, including Diagnostic Codes 5242, 5243; DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. 

For the period beginning on May 13, 2013, a higher rating of 10 percent, but no more, is warranted.  The evidence is at least in equipoise to show a combined range of motion of the cervical spine limited to 330 degrees, but the preponderance of the evidence shows that, even taking into consideration factors such as functional impairment due to pain on motion and repetitive use, he does not meet or approximate the criteria of flexion of the cervical spine of 30 degrees or less, or combined range of motion of the cervical spine to 170 degrees or less.  Nor does the Veteran have muscle spasm or guarding.  The preponderance of the evidence further shows he has not had incapacitating episodes or neurological impairment during this time period.  May 13, 2013, is the appropriate beginning date for the staged rating of 10 percent, as this is the first date upon which this level of disability of the spine is shown by lay or medical evidence.  See 38 C.F.R.4.71a, including Diagnostic Codes 5242, 5243; DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. 

A higher rating for the Veteran's intervertebral disc syndrome (IVDS) based on incapacitating episodes is not warranted because the preponderance of the evidence, including the May 2008 and May 2013 VA examination results and the history as provided by the Veteran, shows that the Veteran does not experience incapacitating episodes due to his diagnosed IVDS of the cervical spine.  No additional rating based on neurological symptoms is warranted for the reason that the preponderance of the evidence, including the May 2013 VA examination results and the history as provided by the Veteran, indicate no radiating pain and no radiculopathy resulting from his service-connected degenerative disc disease of the cervical spine.

Accordingly, a compensable initial rating is not warranted for degenerative disc disease of the cervical spine for the period from July 1, 2007, to December 12, 2013, and a higher initial rating of 10 percent, but not more, is warranted as of December 13, 2013.




Lumbar Spine

The Veteran seeks an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.

At a VA examination in August 2008, the Veteran described ongoing back pain and problems with sitting for over one hour; standing or weight bearing for more than 15 minutes; or with bending.  He reported significant problems with lifting more than 30 pounds, which would cause worsening of the pain in his back.  There was no radiation of pain.  The Veteran described flare-ups of worsening back pain with pain rated as a 9/10, which occurred with twisting or turning wrong.  He denied any neurological complaints with regard to his lower back.  He indicated that he wore a back brace, and he had undergone multiple episodes of physical therapy and chiropractic manipulation over the course of the past five years that had provided some significant relief.
 
On examination of the thoracolumbar spine, there was no heat, swelling, or erythema.  Nor were there muscle spasms or CVA tenderness.  There was pain to palpation of both the right lower and left lower lumbar areas.  On repetitive range of motion testing, the Veteran had 0 to 75 degrees of forward flexion and 0 to 25 degrees of extension, both of which caused pain.  He also had 0 to 30 degrees of left and right lateral flexion and 0 to 40 degrees of left and right lateral rotation.  There was pain with forward flexion, extension, and left and right lateral flexion, but no additional limitation of motion was noted.  

An MRI of the lumbar spine conducted in 2005 was noted to be consistent with a mild disc bulging L5-S1.  The examiner's assessment was degenerative disc disease of the lumbar spine without current objective findings of radiculopathy.

During a May 2013 VA examination, the Veteran reported experiencing daily, episodic back pain.  He stated that the pain was more pronounced in the early morning and late in the evening.  He reported that he had not sought medical care for the condition for the past three years.  The Veteran rated the pain as a 7 on a 1-10 pain scale.  He denied any other symptoms of the back, but reported flare-ups impacting the function of his low back, four to six times per month, during which the pain would increase to a 9 on a 1-10 pain scale.  

On physical examination, the Veteran had forward flexion to 90 degrees or greater, with no objective evidence of painful motion; extension to 30 degrees or greater, with no objective evidence of painful motion; right and left lateral flexion to 30 degrees or greater, with no objective evidence of painful motion; and right and left lateral rotation to 30 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with the same ranges of motion.  The examiner indicated that the Veteran did not have additional limitation in his range of motion of the thoracolumbar spine following repetitive use testing.  Nor did he have functional loss or functional impairment of the thoracolumbar spine.

The May 2013 VA examiner commented that the Veteran did not have localized tenderness or pain to palpation for the joints of soft tissue of the lumbar spine.  He also had no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was normal for the lower extremities, and there was no muscle atrophy.  Deep tendon reflexes were normal for the lower extremities, and sensation to light touch was normal for the lower extremities.  Straight leg testing was normal, and the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran also had no other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes). 

The examiner stated that the Veteran had intervertebral disc syndrome (IVDS) of the lumbar spine, but indicated that there were no incapacitating episodes over the past 12 months.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner also found that functioning of the lower extremities was not so diminished that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner indicated that imaging studies of the thoracolumbar spine had been performed and results were available, but no arthritis was documented.  The Veteran was further noted to have no vertebral fracture.  Additionally, the examiner found that the Veteran's thoracolumbar spine disability had no impact on his ability to work.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his degenerative disc disease of the lumbar spine.  The evidence does not reveal forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The August 2008 VA examination documented him as having forward flexion to 75 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 40 degrees.  The May 2013 VA examination also revealed forward flexion to 90 degrees or greater; extension to 30 degrees or greater; right and left lateral flexion to 30 degrees or greater; and right and left rotation to 30 degrees or greater.  As such, the Veteran has not been shown to have limitation of motion to a degree that would warrant an increased evaluation.

The Veteran also did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the August 2008 VA examiner indicated that there were no muscle spasms, and the May 2013 VA examiner stated that there was no guarding or muscle spasm of the thoracolumbar spine.  

Moreover, the Veteran does not have incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  He has not reported such episodes, and there is no indication that he has been prescribed bedrest.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). Indeed, both VA examiners noted that there have been no incapacitating episodes.

In addition, the Veteran has denied radiating pain and neurological complaints.  Both VA examiners found that there was no radiculopathy or any other neurologic abnormalities related to the Veteran's thoracolumbar spine. Thus, a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions. However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 10 percent evaluation.  The Veteran's complaints do not, however, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The August 2008VA examiner indicated that there was no additional limitation of motion despite the pain, and the May 2013 VA examiner stated that there was no objective evidence of painful motion.  He also noted that the Veteran was able to perform repetitive-use testing without any additional limitation of motion or functional loss or impairment.  As such, the disability does not more nearly approximate the criteria for the 20 percent evaluation.  Moreover, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As the criteria for the next higher rating of 20 percent are not met or approximated for any period during the pendency of the Veteran's claim, staged ratings in excess of 10 percent for the Veteran's low back disability are not warranted, and the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's claim.


C.  Hiatal Hernia with GERD

The Veteran seeks a compensable initial rating for his hiatal hernia with GERD.

At a VA examination in August 2008, the Veteran indicated that he developed pyrosis in 2005, which was only associated with the epigastric area.  There was no radiation to the chest, jaw, or arm.  He stated that it occurred approximately once a week and was not related to any particular foods.  However, he stated that he avoided certain foods, such as spicy ones, because they would bring on the symptoms.  The Veteran indicated that he was treated for H. pylori in 2007h with two weeks of what he described as antibiotic treatment.  He stated that he had no history of reflux, and he denied any current nausea, vomiting, hematesis, or melena in regards to his reflux.  He also denied any dysphagia.  The Veteran stated that he had never been worked up for his gastroesophageal reflux disease.  He indicated that he had been placed empirically on Prevacid, but did not take the medicine on a regular basis.  Rather, he took it three times a day or just prior to eating spicy food.  He had never undergone an upper GI or EGD study for evaluation of his complaints.

On physical examination, the Veteran's abdomen was soft.  Bowel sounds were in all quadrants, and there were no abdominal scars.  There was no organomegaly or pulsatile masses.    

An August 2008 UGI study showed a four centimeter hiatal hernia with reflux.  There were no other abnormal findings.  The examiner's assessment was hiatal hernia with GERD.

At his June 2010 DRO hearing, the Veteran recounted that VA was the first to properly diagnose him as having a hiatal hernia.  The Veteran indicated that he sometimes has difficulty swallowing, especially in the morning.  He stated that he has a couple of Tums and some water as soon as he wakes up in the morning.

At a May 2013 VA examination of the Veteran's upper digestive system, the Veteran was diagnosed as having gastroesophageal reflux disease.  It was noted that he continued to have problems with reflux.  The Veteran reported that he took prevacid obtained over-the-counter to help control symptoms and indicated he had not required medical care for his reflux for the past three years.  The examiner indicated that the Veteran's treatment plan included taking continuous medication for the diagnosed condition.  The examiner wrote that the Veteran utilizes over-the-counter Prilosec.  

The Veteran's signs and symptoms were noted to include pyrosis (heartburn) and reflux.  The examiner found the Veteran did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner also noted that the Veteran had undergone upper GI radiographic studies in May 2013, which showed a small sliding hernia with prominent intermittent reflux.  Results of a complete blood count in May 2013 were reported.  The examiner opined that none of the Veteran's esophageal conditions impacted his ability to work.  

The Veteran is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that diagnostic code, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

The Board finds that a compensable initial rating is not warranted for any period of the pending claim on appeal.  The Veteran is shown by medical and lay evidence to have epigastric distress manifested as reflux with pyrosis (heartburn).  Although he reported sometimes having difficulty swallowing during the June 2010 hearing, the August 2008 and May 2013 VA examinations both show that the Veteran did not report dysphagia or regurgitation on either of those occasions, and none of the evidence refers to regurgitation.  The May 2013 VA examiner specifically noted that the Veteran's symptoms did not include vomiting. Thus, the preponderance of the evidence shows that the Veteran has no more than reflux with pyrosis, and under the applicable rating criteria, only a noncompensable rating is warranted based on these symptoms.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  For a compensable rating to be warranted, two or more of the symptoms of dysphagia, pyrosis, or regurgitation must be present.  Id.  

Additionally, the August 2008 and May 2013 VA examination results show that the condition is not productive of considerable impairment of health.  In this regard, the May 2013 VA examiner indicated that the condition did not result in anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The Veteran also did not have esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  There were no other pertinent physical findings or symptoms related to the condition, and the examiner stated that the disability had no impact on his ability to work.  

As the preponderance of the evidence is against compensable initial rating for the Veteran's hiatal hernia with GERD, the benefit of the doubt rule is not for application for resolution of this aspect of the Veteran's appeal.


D.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's sebaceous cyst of the scalp, spine disabilities, and hiatal hernia with GER are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss and hemorrhoids are inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief complaints of a cyst with scaling over, pain and limited motion of the cervical and lumbar spine, and reflux and pyrosis are considered in the assignment of his evaluations, as discussed above.  There are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations. 

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for these disabilities, and there is nothing in the record to indicate that these disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The evidence does not suggest, nor has the Veteran asserted, that the disabilities have caused marked interference with employment.  In fact, the VA examiners stated the disorder has no impact on his ability to work.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to a compensable initial rating for degenerative disc disease of the cervical spine for the period from July 1, 2007, to May 12, 2013, is denied.
 
Entitlement to a higher initial rating of 10 percent for degenerative disc disease of the cervical spine for the period beginning on May 13, 2013, is granted.

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine is denied.

Entitlement to a compensable initial rating for a hiatal hernia with gastroesophageal reflux disease is denied. 

Entitlement to an initial rating of 10 percent for a sebaceous cyst of the scalp, effective from July 1, 2007, is granted. 

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

During an August 2008 VA examination, it was noted that the Veteran had experienced shin splints, but that he had not had them since 2004.  However, at his June 2010 DRO hearing, he testified that his shin splints began to fatigue him after an hour when wearing his steel-toed boots in his current job.  Similarly, in a March 2014 brief, the Veteran's representative asserted that he continues to experience pain in his shins, which he attributes to physical training and running on pavement.  Moreover, the VA examiner was not provided the claims file in connection with the August 2008 VA examination discussed above.

Similarly, an August 2008 VA examination noted that the Veteran's residuals of an in-service right ankle sprain had resolved.  However, at his June 2010 DRO hearing the Veteran described repeated incidents of buckling of the right ankle since his military service.

In August 2008, the Veteran was afforded a VA examination to determine whether he had bronchitis or residuals of pneumonia that began during service or was related to any incident therein.  Although the claims file includes records of in-service treatment for bronchitis and pneumonia, the August 2008 examiner was not provided the claims file for review.  The Veteran claims to continue to experience residuals of these conditions.  

For these reasons, the Veteran should be afforded VA examinations in connection with his claims for service connection for right and left shin splints, a right ankle disorder, and respiratory disorders.  

In addition, the Veteran has related symptoms of vasomotor rhinitis that are most severe in the winter months.  The Veteran's previous two VA examinations were conducted in August 2008 and May 2013.  Further, the August 2008 VA examiner did not have access to the claims file.  A VA examination during the winter months should be conducted so that the severity of the symptoms of the Veteran's vasomotor rhinitis can be accurately evaluated.  See 38 C.F.R. § 4.2 (VA examination reports-corrective action).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all records of VA and non-VA health care providers who have treated his claimed left and right shin splints, right ankle disorder, bronchitis, residuals of pneumonia, or rhinitis, but that may not have been received in connection with his claims.
 
After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the AOJ.

2.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination for the purpose of determining whether it is at least as likely as not that the Veteran has a right ankle disorder or current right or left shin splints that manifested in service or that are otherwise related thereto.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

All indicated tests and studies required to determine whether the Veteran has the current claimed right ankle and left and right shin splint disabilities should be conducted.

The examiner should review the service treatment records, to include those reflecting treatment for shin splints and for a sprained right ankle.

The examiner should take a complete history from the Veteran as to the nature, onset, and progression of his claimed current shin splints and right ankle disorder.

If there is a medical basis to support or doubt the history as provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should indicate whether the Veteran has arthritis of the right ankle or arthritis referable to the Veteran's complaints of left or right shin splints.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

3.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination with an appropriate clinician for the purpose of determining whether it is at least as likely as not that the Veteran has bronchitis or residuals of pneumonia that manifested in service or that are related to any incident of service.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should review the service treatment records, to include those reflecting treatment for pneumonia and bronchitis.

All indicated tests and studies required to determine whether the Veteran has the current claimed respiratory disabilities should be conducted.

The examiner should take a complete history from the Veteran as to the nature, onset, and progression of his claimed current bronchitis and residuals of pneumonia.

If there is a medical basis to support or doubt the history as provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

4.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination with an appropriate clinician for the purpose of determining the current severity of his vasomotor rhinitis with nosebleeds.  

The examination should be conducted during cold winter months, as the Veteran has indicated that this is the time of year during which his condition is most severe.

The examiner should take a complete history from the Veteran as to the nature, onset, and progression of his service-connected vasomotor rhinitis with nosebleeds.

If there is a medical basis to support or doubt the history as provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should indicate whether the Veteran has nasal polyps.  The examiner should also state whether there is greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.

The examiner should further indicate the nature and extent of any sinus symptoms attributable to the Veteran's vasomotor rhinitis with nosebleeds.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

5.  The AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


